Citation Nr: 1133303	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for right leg disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972, and from January 1975 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2009, the Board remanded the Veteran's claims to afford the Veteran a Board hearing at the RO.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A copy of the transcript is of record.

In April 2010, the Board remanded the Veteran's claims for further development.  The claims are again before the Board for further appellate review.

The issues of whether new and material evidence has been received to reopen claims of entitlement for 1) service connection for type II diabetes mellitus, and 2) service connection for coronary artery disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Service treatment records reveal no complaints of lower back pain in service, and no chronic lumbar disability was demonstrated during active service.

3.  A current back disability was first diagnosed several years after the Veteran's retirement from service, and the only competent medical opinion on a nexus between the Veteran's current back disability and his military service weighs against the claim.

4.  The Veteran has not been diagnosed with a right leg disability; there is no legal basis for any award of service connection for right leg radiculopathy due to degenerative disc disease of the lumbar spine on a secondary basis.

5.  The Veteran has not been diagnosed with a right hip disability; there is no legal basis for any award of service connection for right hip radiculopathy due to degenerative disc disease of the lumbar spine on a secondary basis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for a right leg disability, to include radiculopathy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  The criteria for service connection for a right hip disability, to include radiculopathy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.

Post rating, a September 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2010 letter, and opportunity for the Veteran to respond, the May 2011 Supplemental Statement of the Case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of May 2010 and August 2010 VA examinations.  Also of record and considered in connection with this matter are various written documents provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claims herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The Veteran asserts that he developed a back disability during service when holding a transmission while working on his car sometime around 1972.  The Veteran alleges that, since that time, he has suffered from back pain.  He also claims that he suffers from radiculopathy to his right leg and right hip due to his degenerative disc disease of the lumbar spine.

Service treatment records are silent for any complaints of back pain or related neurological issues.  In January 1970, a note of record reads "back trouble," but the remaining notes for that date refer to acne on the Veteran's back that had occurred for three years.  The treating medic only prescribed cream related to the Veteran's dermatological problem.  No notation about back pain, injury, or disability was made.  Follow-up records reflect only treatment for skin problems on the back.

On Reports of Medical History dated in June 1974, September 1976, May 1984, and August 1987, the Veteran denied recurrent back pain and neuritis.  Reports of Medical Examination dated in September 1974, September 1976, August 1982, May 1984, August 1987, and December 1988 indicate that the Veteran's spine and neurological system were within normal limits.

After the Veteran's first period of service, he filed a claim for a "bad back," noting that pain occurred periodically.  The claim was denied in June 1972, as the Veteran had not been diagnosed with any back disability, and his separation examination was within normal limits.

The next earliest medical record is a private physical examination in October 1997.  The Veteran denied any chronic medical problems.  Musculoskeletal problems were negative.

In January 1999, the Veteran complained of some numbness in his hands and feet, as well as right hip pain.  The Veteran was asked if he had any back pain, and he denied any such pain.  Right hip x-rays were unremarkable.

In January 2004, the Veteran presented to his private orthopedist with complaints of a chronic history of lower back pain, and right hip and buttock radicular pain in the right lower extremity.  The Veteran stated that he had suffered from lower back pain with episodes five to six years ago as well as three years ago, which had resolved.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  An MRI performed on January 2004 revealed diffuse mild degenerative changes at L4-5, and a small disc herniation on the right side at L5-S1. 

At an April 2004 private neurological consultation, the Veteran reported that he had suffered from back trouble for a number of years, perhaps as many as seven or eight years.  

In February 2005, the Veteran suffered a work injury, which aggravated his back problems.

On private examination in November 2009, the Veteran's physician diagnosed the Veteran with lumbar spondylosis with profound right lumbar radiculopathy.

The Veteran was afforded VA examinations in May 2010 and August 2010.  Examinations revealed normal right hip and right leg.  The examiner found that the Veteran's hip and leg problems appeared to be radiation of pain from his degenerative disc disease that occurred around 2000 and were not primary conditions of the leg or hip.  The Veteran complained of back pain dating back to military service, but the examiner noted that the Veteran's service treatment records contained no complaints of back pain in service.  He noted that the first record of treatment was in approximately 2000 with a private physician, where the Veteran stated that he was having considerable back pain as a postal worker only for several years.  The Veteran was diagnosed with degenerative disc disease status post surgery.  The examiner found that it was less likely than not that the Veteran's degenerative disc disease was related to his military service.  He noted that the Veteran had no history of any disc disease prior to 2000, and there was no evidence of any complaints of back problems while in service.

In June 2010, the Veteran's private physician noted that he had a history of chronic pain in the low back, hips, legs, and feet, which initially started after a work-related injury.


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Low back disability

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a low back disability must be denied.

As noted, the Veteran contends that he injured his back when holding a transmission during service, and his back has bothered him since this incident.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as back pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board is also charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran is competent to assert that he injured his back while holding a transmission, although the Board notes that there are no service treatment records that support that this accident actually occurred.  Despite the lack of evidence of record, the Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See id.  Thus, the Board finds that the Veteran is competent to assert that he suffered an injury to his back in service.  He is also competent to assert that he has suffered from continuous back symptomatology since service.  The Board also finds, however, that the Veteran's assertions in either regard are not credible.

As previously noted, the Veteran specifically denied recurrent back pain on four Reports of Medical History since the alleged accident.  In this regard, the Board also notes that the Veteran was actively participating in these questionnaires, as he marked "yes" to several other medical problems.  It was only after the Veteran filed his claim for service connection, that he alleged that he injured his back in service.  Further, the Board notes that the Veteran's voluminous private records, which document his full history of injuries to his private treating physicians, include absolutely no mention of any injury or back pain pertaining to service.  In all his private treatment records, the Veteran unambiguously stated that his back pain began in the mid-1990's to early-2000's.  

The Board additionally finds that the Veteran's complaints of continuity of symptomatology since service to be lacking in credibility.  Although the Veteran did mention that he had some back pain when applying for VA benefits in 1972 (however, not due to any injury), since that time, the Veteran has not appeared to continuously suffer from back pain.  During private treatment, the Veteran constantly noted that his back pain only began a few years prior to his complaints in the early 2000's.  Notably, at a routine private physical in 1997, the Veteran denied any chronic problems.  When the Veteran developed radiculopathy in 1999, he specifically noted that he had no back pain.

The Board affords more probative weight to the Veteran's statements in furtherance of treatment and prior to his claim for monetary benefits because these statements are determined to be credible.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate); Caluza, 7 Vet. App. 498 (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  The statements outline above constitute strong evidence that the Veteran did not suffer an injury to his back in service and has not suffered continuous back pain since service.

Further, regarding the Veteran's general credibility, the Board notes that when asked by the undersigned Veterans Law Judge while under oath during the Veteran's Board hearing as to whether he had suffered any intervening back injuries since service, the Veteran answered, "no."  After a full review of the records, the Board determines that this answer was dishonest.  The Veteran clearly suffered an injury to his back in February 2005-an injury so severe that he sought medical opinions as to whether he qualified for worker's compensation.  As such, the Board affords no probative value to the Veteran's statements of in-service injury and continuity of symptomatology since service.

Further, the Veteran's current spine disabilities were first noted many years after the Veteran was discharged from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board also notes that in April 2004, for example, the Veteran described an approximate seven to eight-year history of progressive back pain (as opposed to a 32-year history, if continuous since his alleged injury), and he did not disclose any other relevant history of back pain since service.

Additionally, the only nexus opinion of record relating to the question of whether the Veteran's current back disability is related to service weighs against the claim.  The Board finds this opinion to be probative, as the examiner reviewed the claims file, examined the Veteran, and provided an opinion based on a rationale.  Here, the Board notes that the examiner partly based his opinion on the lack of documented symptomatology in service.  While this rationale is faulty under Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), here, the Board finds the Veteran's statements of in-service back pain and injury to have no credibility.  Thus, the fact that the examiner did not consider the Veteran's lay statements in forming his opinion does not affect its probative value.

The claims file also contains no evidence or opinion even suggesting a relationship between any currently diagnosed lumbar spine disability and military service, including an in-service injury, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

To whatever extent the assertions advanced by the Veteran and/or his representative are being advanced to establish a medical nexus between current back disability and service, such assertions provide no basis for allowance of the claim.  As indicated, the Veteran's assertions as to in-service back injury and continuous symptoms are deemed lacking in credibility.  The further notes that matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter such as the etiology of current back disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  For these reasons, the Board finds that any lay assertions as to medical nexus between current back disability and service, alone, do not constitute persuasive evidence to support of the claim.  

For all the foregoing reasons, the claim for entitlement to service connection for a back disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right leg and hip disabilities

Considering the pertinent evidence in light of the governing legal authority, the Board also finds that the claims for service connection for a right leg and right hip disabilities must be denied.

Regarding the Veteran's complaints of right leg and hip numbness and pain, the Board notes that the Veteran has not been diagnosed with a primary disability related to these complaints.  The VA examiner, as well as the Veteran's private physicians, have only diagnosed the Veteran with right leg and hip radiculopathy as a symptom of his degenerative disc disease (and also the Veteran's type II diabetes mellitus).  At his February 2010 Board hearing, the Veteran acknowledged that his right leg and hip disabilities were related to his degenerative disc disease.

As the Veteran has not been diagnosed with current right leg or right hip disability that could be related to service, the Board finds that service connection on a direct basis must be denied.  See generally Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the claim of secondary service connection of radiculopathy as related to degenerative disc disease, in view of the Board's decision denying service connection for a low back disability, as noted above, there is no legal basis for granting service connection for right leg and hip neuropathy on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Any claim for such an award is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For all the foregoing reasons, the Board finds that the claims for entitlement to service connection for right leg and right hip disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports either claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right leg disability, to include as secondary to a low back disability, is denied.

Entitlement to service connection for a right hip disability, to include as secondary to a low back disability, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for hiatal hernia is warranted.

The Veteran has argued, from his original date of claim, that he suffered chest pains in service, and these pains represented the onset of his hiatal hernia.  Service treatment records reflect that in September 1985, the Veteran was admitted to the hospital with chest pain.  The admission diagnosis was rule out myocardial infarction.  On discharge two days later, the diagnosis was changed to "non[-]cardiac chest pain, probable GI origin."  

In April 2010, the Board remanded this claim for further development, to include providing the Veteran with a VA examination.  VA examinations were provided in May 2010 and August 2010, where the examiner found that it was less likely than not that the Veteran's hiatal hernia and gastroesophageal reflux disease (GERD) were related to service.  As rationale, the examiner noted that the Veteran's reflux symptoms only began recently.  He did not address the in-service reports of chest pain, and the notation that these pains were probably gastrointestinal in origin.

Private medical records reflect that the Veteran was diagnosed with a small sliding hiatal hernia with no reflux in June 2003.

The Board finds that the VA examinations are inadequate because they failed to address the Veteran's arguments and in-service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided").  As such, the Veteran should be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment records from the VA Medical Centers in Salisbury and Durham, North Carolina.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, with a gastroenterologist (as available).  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After an examination and review of the claims file, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's hiatal hernia had its onset in or is otherwise medically related to service (to include a discussion of whether the Veteran's chest pains in service represented the origin of his hiatal hernia).  In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

The physician should set forth all examination findings, along with complete rationale for all conclusions reached, in a report.

3.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of a notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a hiatal hernia in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


